Name: Commission Regulation (EEC) No 1327/86 of 5 May 1986 making imports of certain frozen squid subject to observance of the reference price
 Type: Regulation
 Subject Matter: fisheries;  trade;  prices;  cooperation policy
 Date Published: nan

 6. 5 . 86 Official Journal of the European Communities No L 117/ 17 COMMISSION REGULATION (EEC) No 1327/86 of 5 May 1986 making imports of certain frozen squid subject to observance of the reference price these imports have caused a fall in prices of the latter, which has resulted in particular in a fall on the Italian market equal to 27 % of the 1985 average annual price ; whereas, in view of the expected volume of imports, and their prices, there is a danger that this price situation could continue or even worsen in the coming months ; whereas, in order to avoid disturbances due to offers at abnormally low prices, it is necessary to require imports for the products in question to observe the reference price ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by the Act of Accession of Spain and Portugal, and in particular Article 21 (6) thereof, Whereas Article 21 (4) of Regulation (EEC) No 3796/81 envisages inter alia that where the free-at-frontier price of a specified product, imported from a third country, stays below the reference price during at least three successive marketing days and where considerable quanti ­ ties of that product are imported, imports of products listed, inter alia, in Annex II to Regulation (EEC) No 3796/81 may be made subject to the condition that the free-at-frontier price is a least equal to the reference price ; Whereas Commission Regulation (EEC) No 3191 /82 (2) laid down detailed rules for the reference price system in the fishery products sector and in particular for the deter ­ mination of the free-at-frontier price referred to in Article 21 (3) of Regulation (EEC) No 3796/81 ; Whereas the reference price for frozen squid, listed in Annex II to Regulation (EEC) No 3796/81 , for the 1986 fishing year was fixed by Commission Regulation (EEC) No 3696/85 (3); Whereas for the first quarter of 1986 it has been esta ­ blished that Italy has imported quantities of squid of the genus Loligo, of species other than Loligo vulgaris and Loligo pealei, in frozen form, whole and non-cleaned, originating in Poland and the USSR, amounting to some 74 % of annual imports of this product, at abnormally low prices ; Whereas, for the above products, the free-at-frontier price of significant quantities remained below the reference price for three consecutive working days ; Whereas, since the imported product has the same commercial characteristics as the Community product, Article 1 1 . The placing into free circulation in the Community of squid of the genus Loligo in frozen form, whole and non-cleaned, of species other than Loligo vulgaris and Loligo pealei, coming under subheading 03.03 B IV a) 1 aa) of the Common Customs Tariff, originating in Poland and the USSR, shall be subject to the condition that the free-at-frontier price is at least equal to the reference prices given in the Annex. 2. However, paragraph 1 shall not apply to products for which it is proved that they were in transit towards the Community at the date of entry into force of this Regula ­ tion . Interested parties shall provide proof to the satisfaction of the competent customs authorities that the conditions set out in the first subparagraph have been fulfilled, by means of all available customs and road, rail or marine transport documents. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 August 1986 . ( ») OJ No L 379, 31 . 12. 1981 , p . 1 . O OJ No L 338, 30 . 11 . 1982, p . 13 . (3) OJ No L 351 , 28 . 12. 1985, p . 45 . No L 117/ 18 Official Journal of the European Communities 6. 5 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1986. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission ANNEX (ECU per tonne net) CCT heading No Description Reference price ex 03.03 B IV a) 1 aa) Squid (Loligo), whole, frozen, non-cleaned, of species other than Loligo vulgaris and Loligo pealei 1 168